DETAILED ACTION
The following Office action concerns patent application number 16/619,091.
The applicant’s amendment filed March 22, 2021 has been entered.
Examiner’s Amendment
This application is in condition for allowance except for the presence of claims 7-10, which are directed to a non-elected invention.  Since the election was made without traverse, claims 7-10 are cancelled.  MPEP § 821.02.
I.	Cancel claims 7-10.
Reasons for Allowance
Claims 1-6 are allowable over the closest prior art of Kim et al (US 2012/0231260).  Kim et al does not teach or suggest that each of the composite fibers comprises an electrically insulating fiber and plurality of conductive rings circling the electrically insulating fiber and arranged along an axial direction of the electrically insulating fiber.
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi, can be reached at 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			/WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        March 28, 2021